*584
ORDER

PER CURIAM.
Appellant Modiene Kane (“Kane”) appeals the judgment of the Circuit Court of St. Louis County in favor of Respondent M. Zane Yates (“Yates”). In his two points on appeal, Kane contends the trial court erred in granting summary judgment on his claim for legal malpractice in favor of Yates because a genuine issue of material fact existed as to: 1) when Yates’s representation of Kane ended, and 2) whether sufficient time remained after Yates’s representation ended to obtain the result Kane desired from the representation. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claim of error to be without merit. An extended opinion would have no prece-dential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).